

115 HJ 71 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Office of Natural Resources Revenue of the Department of the Interior relating to consolidated Federal oil and gas and Federal and Indian coal valuation reform.
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 71IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Tipton (for himself and Mr. Scalise) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the Office of Natural Resources Revenue of the Department of
			 the Interior relating to consolidated Federal oil and gas and Federal and
			 Indian coal valuation reform.
	
 That Congress disapproves the rule submitted by the Office of Natural Resources Revenue of the Department of the Interior relating to Consolidated Federal Oil & Gas and Federal & Indian Coal Valuation Reform (published at 81 Fed. Reg. 43337 (July 1, 2016)), and such rule shall have no force or effect.
		